DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1, 3-5, 9-14, and 17-19 are pending.  Claims 1, 3-5, 9-14, and 17-19 are allowed.  This is a Notice of Allowance after the amendment, arguments, and Request for Continued Examination dated 4/19/2021.
Allowable Subject Matter
Claims 1, 3-5, 9-14, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 1, 12, and 14 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of determining a main force-application point of the current running posture of the user to be the front sole when the first difference is greater than or equal to 0 and the second difference is less than or equal to 0, or the first proportional relationship is greater than or equal to the second proportional relationship, and determining the main force-application point of the current running posture of the user to be the heel when the first difference is less than 0 and the second difference is greater than 0, or the first proportional relationship is less than the second proportional relationship, in combination with the other limitations of the independent claims.  This is different from the method of STATHAM (US Pub. 2018/0028862) which is the closest prior art of record and has been discussed in the previous office actions.  STATHAM 
Claims 3-5, 9-11, and 17 are allowed due to their dependence on claim 1.
Claims 13 and 18 are allowed due to their dependence on claim 12.
Claim 19 is allowed due to its dependence on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL J KOLB/Examiner, Art Unit 2856